DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/01/2021 has been entered.
Claims 1-11 and 13-20 are pending for examination.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hussey et al. (US Pub. No. 2012/0230839 A1 and Hussey hereinafter) in view of Grohman (US Pub. No. 2012/0046797 A1) and in further view of Riser et al. (DE 3715244 A1 and Riser hereinafter).
As to Claim 1, Hussey discloses an electric motor (Fig.1, item #14), comprising:
a control board (Fig.1, item #18) including circuitry for controlling the electric motor (14); 
a cover (Fig.1, item #20) defining an interior space enclosing the electric motor (See [0022]); and 
a sensor device (Fig.2, item #16) coupled to the motor (see [0024])
wherein the control board (18) is configured to increase a speed (The motor has a rotatable shaft coupled with a blower wheel or fan for blowing air over the heating/cooling element and the control device receives the alternating signal from the speed sensor and calculates or otherwise determines a rotational speed of the motor shaft (See [0009]-[0011]))
Although the electric motor comprising a control board (18) and a sensor device (16), where the control device controls the electric motor based on the sensor as thought as shown above and at least disclosed by [0009]-[0011], but it doesn’t explicitly disclose: 
 the sensor device including a sensor configured to measure at least one environmental characteristic of the external environment and the control board 
Nonethless, Grohman in his teachings as shown in at least Fig.8 discloses an enclosure 810 with a user interface 820 and an environmental sensor 830. In which the environmental sensor 830 can be temperature or relative humidity sensor (See [0048]). Furthermore, it is also thought that the motor assembly 200 is representative of each of the compressor motors 113, 123, 175, the fan motors 116, 126, 135, 145, 160, and the pump motor 150 (See [0023]) and the controller 420 controls the motors within the control zone and outside the control zone including the climate-control function associated with the control zone (See also [0038]-[0039])
Therefore, it would have been obvious before the effective filing date of the instant application to include a controller associated with the motor to control the motor based on a sensor extending into an external environment configured to measure at least one environmental characteristic of the external environment as thought by Grohman within the teachings of Hussey in order to accommodate peak load,
However, the combination of Grohman and Hussey disclose an environmental sensor, they are silent to disclose an electric motor with an integrated environmental sensor and Riser teaches about an electric motor #11, control #12 and sensor #16 and the limit switch form an integrated module in the housing (see figure 3).  An ambient parameter sensor (10) provides signals for the control circuit, affected by the ambient conditions and is integrated with the housing exterior, while the other sensor part is integrated inside the housing (See [Abstract]), hence it would have been obvious before the effective filing date of the instant application to include an electric motor with 
As to Claim 2, Hussey in view of Grohman and Riser discloses the electric motor of claim 1, wherein: the cover defines an aperture; the sensor device is positioned to extend through the aperture of the cover; and the sensor device includes first and second enclosure components that are identical and snap together to form an enclosure that houses the sensor (See [0024] and [0030]).
As to Claim 3, Hussey in view of Grohman and Riser discloses the electric motor of claim 1, wherein the sensor device snaps into the cover of the electric motor, and wherein the control board is enclosed within the interior space formed by the cover (See [0024] and [0030]).
As to Claim 4, Hussey in view of Grohman and Riser discloses the electric motor of claim 1, wherein the sensor device defines openings for airflow from the external environment (Grohman: [0048]).
As to Claim 5, Hussey in view of Grohman and Riser discloses the electric motor of claim 1, further comprising a thermal barrier to isolate the sensor device from the interior space of the cover (Grohman: [0048]).
As to Claim 6, Hussey in view of Grohman and Riser discloses the electric motor of claim 1, wherein the control board and the sensor device are configured to be powered from a single high voltage supply (HVAC System- See [0022]).
As to Claim 7, Hussey in view of Grohman and Riser discloses the electric motor of claim 6, further comprising one or more electrical wires that electrically connect the 
As to Claim 8, Hussey in view of Grohman and Riser discloses the electric motor of claim 6, wherein the sensor device is electrically connected directly to a microcontroller on the control board (See [0033]).
As to Claim 9, Hussey in view of Grohman and Riser discloses the electric motor of claim 1, wherein the at least one environmental characteristic includes temperature or humidity (Grohman: See [0048]).
As to Claim 10, Hussey discloses an electric motor (Fig.1, item #14) including:
a control board (Fig.1, item #18) including circuitry for controlling the electric motor (14); 
a cover (Fig.1, item #20) defining an interior space enclosing the control board (18), and the cover defining an aperture (See Fig.3 air moving device or opening via 716) (See also [0022]); and
a sensor device (Fig.2, item #16) positioned to extend through the aperture of the cover (See [0024]),
wherein the control board (18) is configured to cause increase a speed (The motor has a rotatable shaft coupled with a blower wheel or fan for blowing air over the heating/cooling element and the control device receives the alternating signal from the speed sensor and calculates or otherwise determines a rotational speed of the motor shaft (See [0009]-[0011]))


a control system for modifying environmental characteristics of a space having an environment, comprising:
the sensor device being thermally isolated from the interior space of the cover and including a sensor configured to measure at least one of the environmental characteristics of the space; and
a fan assembly mechanically coupled to the electric motor, wherein the electric motor manipulate the fan assembly to modify one of the environmental characteristics of the space, by increasing a speed of the fan assembly while the fan assembly is running, based on a measurement of the one of the environmental characteristics measured by the sensor device
Nonethless, Grohman in his teachings as shown in at least Fig.1-Fig.10 discloses a control system/SLM 700, an enclosure 810 with a user interface 820 and an environmental sensor 830. In which the environmental sensor 830 can be temperature or relative humidity sensor. The SLM 700, user interface 820 and environmental sensor 830 are configured to communicate with each other and with other networked devices over a communication network 840. The communication network 840 may connect to, e.g. the communication network 410 (FIG. 4). The operation of the controllers 608, 618, 628, 638 may be coordinated in one or more of the following embodiments. FIG. 9 represents the operation of each of the HVAC systems 612, 622, 632, 642 by a logical fan motors 116, 126, 135, 145, 160, and the pump motor 150 (See [0023]) and the controller 420 controls the motors within the control zone and outside the control zone including the climate-control function associated with the control zone (See also [0038]-[0039])
Therefore, it would have been obvious before the effective filing date of the instant application to include a controller associated with the motor to control the motor based on a sensor extending into an external environment configured to measure at least one environmental characteristic of the external environment as thought by Grohman within the teachings of Hussey in order to accommodate peak load and better control of the system
However, the combination fails to disclose an electric motor with integrated environmental sensor and Riser teaches about an electric motor #11, control #12 and sensor #16 and the limit switch form an integrated module in the housing.  An ambient parameter sensro (10) provides signals for the control circuit, affected by the ambient 
As to Claim 11, Hussey in view of Grohman and Riser discloses the control system of claim 10, wherein the space is an attic space (Grohman: See [0022]).
As to Claim 13, Hussey in view of Grohman and Riser discloses the control system of claim 10, wherein the sensor device includes first and second enclosure components that snap together to form an enclosure that houses the sensor (See [0024] and [0030]).
As to Claim 14, Hussey in view of Grohman and Riser discloses the control system of claim 10, wherein the sensor device snaps into the cover of the electric motor (See [0024]).
As to Claim 15, Hussey in view of Grohman and Riser discloses the control system of claim 10, wherein the sensor device defines openings for airflow from the environment (Grohman: See [0048]).
As to Claim 16, Hussey in view of Grohman and Riser discloses the control system of claim 10, further comprising a thermal barrier to isolate the sensor device from the interior space of the cover (Grohman: [0048]).
As to Claim 17, Hussey in view of Grohman and Riser discloses the control system of claim 10, wherein the sensor device is configured to be powered from a single high voltage supply (HVAC System- See [0022]).
Claim 18, Hussey in view of Grohman and Riser discloses the control system of claim 17, further comprising one or more electrical wires that electrically connect the sensor device to the control board, the electrical wires being less than 4 inches in length (wire Connector 64-See [0026]-[0033]).
As to Claim 16, Hussey in view of Grohman and Riser discloses the control system of claim 17, wherein the sensor device is electrically connected directly to a microcontroller on the control board (See [0033]).
As to Claim 20, Hussey in view of Grohman and Riser discloses the control system of claim 10, wherein the environmental characteristics include temperature and humidity (Grohman: See [0048]).

 Response to Arguments/Remarks
As to applicant’s argument “…The art of record does not disclose or suggest at least these limitations. In Hussey, the control device is capable of effecting a singular type of operational change only. Specifically, the control device can disable operation of the heating/cooling element based on a sensed rotational speed of the motor shaft. See Hussey, paras. 0011, 0031. Hussey’s control device is not capable of variable speed control. In particular, Hussey’s control device does not include a control board configured to adjust a speed of a fan while the fan is running based on a measured environmental characteristic, as required by amended claim 1….Grohman does not cure at least the noted deficiencies of Hussey. Grohman describes a load controller 810 that is part of an overall HVAC system with multiple motors. See Grohman, Fig. 8, and para. 0048. The controller shuts off one motor when the other is on to avoid overloading 
In response to applicant’s argument, the examiner respectfully disagrees with the applicant’s allegation. The examiner would also like to emphasize that the claims are examined using the broadest reasonable interpretation (BRI) enlight of the specification, by not bringing the specification into the claims. Hence, Hussey alone teaches a control board (Fig.1, item #18) including circuitry for controlling the electric motor (14); wherein the control board (18) is configured to increase a speed (The motor has a rotatable shaft coupled with a blower wheel or fan for blowing air over the heating/cooling element and the control device receives the alternating signal from the speed sensor and calculates or otherwise determines a rotational speed of the motor shaft (See [0009]-[0011])) as recited in this office action as to the newly amended claims. Grohman in his teachings as shown in at least Fig.8 discloses an enclosure 810 with a user fan motors 116, 126, 135, 145, 160, and the pump motor 150 (See [0023]) and the controller 420 controls the motors within the control zone and outside the control zone including the climate-control function associated with the control zone (See also [0038]-[0039]); Therefore, it would have been obvious before the effective filing date of the instant application to include a controller associated with the motor to control the motor based on a sensor extending into an external environment configured to measure at least one environmental characteristic of the external environment as thought by Grohman within the teachings of Hussey in order to accommodate peak load, but the combination of Grohman and Hussey disclose an environmental sensor, but they are silent to disclose an electric motor with an integrated environmental sensor and Riser teaches about an electric motor #11, control #12 and sensor #16 and the limit switch form an integrated module in the housing (see figure 3).  An ambient parameter sensor (10) provides signals for the control circuit, affected by the ambient conditions and is integrated with the housing exterior, while the other sensor part is integrated inside the housing (See [Abstract]), hence it would have been obvious before the effective filing date of the instant application to include an electric motor with integrated environmental sensor as thought by Riser for better control of the motor based on the environmental conditions. As to applicant’s argument in regards to dependent claims, specifically Claim 2 and 13, it is clearly stated by the cited paragraph [0024] that the rotor 24, coil 26, bearings 30, 32, and shaft 34 are supported within a 16. In addition, it is also thought by Hussey that the speed sensor 16 is provided for sensing a rotational speed of the motor shaft 28 and thus the blower wheel 36. As best illustrated in FIGS. 3 and 4, one embodiment of the speed sensor 16 comprises a magnet 50 coupled with the second end 38 of the motor shaft for rotation therewith; and a coil assembly 52 mounted concentrically over the magnet 50 (See also [0026]). As to applicant’s argument in regards to Claim 3, it is also thought by Hussy alone that the components of the speed sensor 16 may be partially supported by an insert 66, as best illustrated in FIG. 3, in which one end 68 of the insert is generally ring-shaped and fits over one of the shaft bearings 30 and the speed sensor cover 76 closes the open end of the insert 66 (See also [0030]). As to applicant’s last set of argument in regards to claim 7 and 18, contrary to applicant’s argument, the electrical connection have one or more wires (See [0033]). Furthermore, it is an obvious designers choice for the connection/connector 64 to have various length based on design requirements (see also Fig.3). Therefore, Hussey in view of Grohman and Riser teaches what appears to be broadly claimed and the rejection of the independent claims and its respective dependent claims are maintained. In conclusion, Applicant's arguments filed per the RCE of 06/01/2021 have been fully considered but they are not persuasive.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL T AGARED whose telephone number is (571)270-1981. The examiner can normally be reached 8-5 (Mon- Thur).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 5712722060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.